Name: 2011/658/: Decision of the European Parliament and of the Council of 27Ã September 2011 on mobilisation of the European Globalisation Adjustment Fund, in accordance with pointÃ 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2011/000 TA 2011 Ã¢  technical assistance at the initiative of the Commission)
 Type: Decision
 Subject Matter: EU finance;  employment;  budget;  economic policy;  economic conditions
 Date Published: 2011-10-07

 7.10.2011 EN Official Journal of the European Union L 263/15 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 27 September 2011 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2011/000 TA 2011  technical assistance at the initiative of the Commission) (2011/658/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 8(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support to redundant workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) Regulation (EC) No 1927/2006 provides that 0,35 % of the annual maximum amount can be made available each year for technical assistance at the initiative of the Commission. The Commission therefore proposes to mobilise an amount of EUR 610 000. (5) The EGF should, therefore, be mobilised in order to provide technical assistance at the initiative of the Commission, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2011, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 610 000 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 27 September 2011. For the European Parliament The President J. BUZEK For the Council The President M. DOWGIELEWICZ (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.